May 31, 2006


Mr. David M. Bond
Boyar & Miller, P.C.
4265 San Felipe, Suite 1200
Houston, TX 77027

Mr. Tom C. Clark
Dealey Zimmermann Clark Malouf & MacFarlane P.C.
3131 Turtle Drive, Suite 1201
Dallas, TX 75219
Mr. Franz Michael Stenglein
Dewey Ballantine LLP
700 Louisiana, Suite 2050
Houston, TX 77002

Mr. David R. Deary
Deary Montgomery Defeo & Canada L.L.P.
2515 McKinney Avenue, Suite 1565
Dallas, TX 75201

RE:   Case Number:  06-0358
      Court of Appeals Number:  02-06-00101-CV
      Trial Court Number:  017-212033-05

Style:      IN RE  DEUTSCHE BANK AG, DEUTSCHE BANK SECURITIES INC. D/B/A
      DEUTSCHE BANK ALEX. BROWN, INC., AND DAVID PARSE

Dear Counsel:

      Today the Supreme Court  of  Texas  granted  the  relators'  emergency
motion to stay district court proceedings pending mandamus proceedings,  and
issued a stay order in the above-referenced case.  The petition for writ  of
mandamus remains pending before this Court.  A copy of  this  Court's  order
is enclosed.
      Pursuant to Tex. R. App. P. 55.1, you are requested to file briefs  on
the merits in the above-styled case.  Please refer to Tex.  R.  App.  P.  55
for the requirements of relators'  and  real  parties  in  interest  briefs.
Please note that any party may elect to rely  upon  the  briefs  already  on
file with this Court by notifying this office in writing no later  than  the
due date of the brief.  If you elect to rely upon a  brief  filed  with  the
court of appeals, you must provide twelve copies in accordance with Tex.  R.
App. P. 9.3(b).  The filing of a notification letter shall invoke  the  same
timetable as the filing of a brief.  The petition for writ of  mandamus  has
not been granted and remains under consideration by the Court.
      The briefing schedule is outlined below.  See Tex. R.  App.  P.  55.7.
Please note that Tex. R. App. P. 9.2(b) does not apply.  All briefs are  due
to be filed in this office on or before 3:00 p.m. on the due date:
      Relators shall file their brief within thirty days of this date (on or
      before June 30, 2006).


      Real parties in interest shall file their response brief within twenty
      days after receiving relator's brief (no later than July 20, 2006).


      Relators  shall  file  any  reply  brief  within  fifteen  days  after
      receiving real parties in interest's brief (no later  than  August  4,
      2006).


      Additionally, the Court requests that parties submit  a  copy  of  all
briefs on the merits (including amicus and post-submission briefs)  and  the
respective petitions,  responses,  and  replies  -  already  on  file  -  in
electronic form within ten (10) days of the  date  of  this  letter.   Also,
please submit an electronic copy when filing the hard copies of  any  brief.
Please see the enclosed information for guidelines.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Gena Pelham, Deputy Clerk


Enclosures

|cc:|Ms. Stephanie Lavake|
|   |                    |
|   |Mr. Thomas A. Wilder|
|   |                    |
|   |Honorable Fred W.   |
|   |Davis               |